UNITED sTATEs DISTRICT CoURT FoR THE 7 j _ _
WEsTERN DISTRICT oF NoRTH CARoLINA CHA/?LO E_`D
CHARLOTTE DIVIsIoN j 775 ,\,C,

US ED
UNITED sTATEs oF AMERICA ) DoCKET No.; 3. j@ cr 550 _§/J?@L§j§,i ~ h jjj
) ' C`§ j
UNDER sEAL §§ N’i'
oRl)ER To SEAL THE INI)ICTMENT

V.

)
)
CHRISTOPHER J. PETRELLA )
)
)

UPON MOTION of the United States of America, by and through R. AndreW Murray,
United States Attorney for the Western District of North Carolina and Sandra Moser, Acting
Chief, Fraud Section, Criminal Division, United States Departrnent of Justice, for an order
directing that the Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of
the on-going nature of the investigation in this niatter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Offlce.

This the g day of October 2018.

/9' MMA n

UNITEI') sTATES MAGI'sri&*PE IUDGE

 

 

